[cavazosemploymentagreeme001.jpg]
1 INDIVIDUAL EMPLOYMENT AGREEMENT HEREINAFTER REFERRED TO AS THE “AGREEMENT” FOR
AN UNDETERMINED PERIOD OF TIME ENTERED INTO BY AND BETWEEN SERVICIOS WORLD
ACCEPTANCE CORPORATION DE MEXICO, S. DE R.L. DE C.V., HEREINAFTER REFERRED TO AS
THE "COMPANY", AND, ON THE OTHER HAND, MR. RICARDO CAVAZOS SALDAÑA, HEREINAFTER
REFERRED TO AS THE "EMPLOYEE", IN ACCORDANCE WITH THE FOLLOWING RECITALS AND
CLAUSES: B A C K G R O U N D I. Whereas, the COMPANY and the EMPLOYEE entered
into an Individual Employment Agreement for an Undetermined Period of Time on
February 16th, 2010, in which the EMPLOYEE held the title of “Operations
Vice-President”, with the salary and benefits determined in the aforementioned
agreement. II. Whereas, the COMPANY, based on the right performance that the
EMPLOYEE has had during his employment, has determined to set forth additional
obligations, terms and conditions governing the labor relationship between the
EMPLOYEE and the COMPANY, including to upgrade the benefits, responsibility and
the title of the EMPLOYEE, effective as of June 1st, 2016, and according to the
terms and conditions set forth in this Agreement. R E C I T A L S I. The
COMPANY, through its legal representative, declares that: a) It is a company
formed and existing in accordance with the laws of Mexico and that its main
corporate purpose is to provide any kind of services to any individual or entity
in Mexican territory or in any other foreign territory. b) It has its main
business address at: Avenida Rafael Perez Serna #951-3, Colonia San Lorenzo, in
Ciudad Juárez Chihuahua. However, due to the nature of the services provided by
the COMPANY, these will take place in several locations in Mexican territory and
any other foreign territory. c) That its Federal Taxpayer Registry is
SWA050523UZ2. d) It requires the services of the EMPLOYEE, to execute the title
of "Senior Vice- President, Mexico", which primarily consist in the operation,
supervision and administration of the local branches and regions opened by the
Company in Mexico in such way that said branches and regions comply with their
operational standards and purposes, and in general, any other tasks that can be
similar and which have been assigned by the COMPANY to carry them out in any of
their local branches or offices that could be designated by the COMPANY in
Mexican Territory. e) The present Agreement is entered with the purpose of
modifying and establishing the new work relation conditions between the EMPLOYEE
and the COMPANY in México as of June 1st, 2016.



--------------------------------------------------------------------------------



 
[cavazosemploymentagreeme002.jpg]
2 II. The EMPLOYEE declares: a) To be named as it has been stated. b) To have
forty three (43) years and eight (8) months, ever since he was born on 4th of
September of 1972. c) To have Mexican nationality. d) That his marital status is
married. e) To have his main domicile in Valle Encinos Poniente 12 Cruz con
Valle de Varas, Monterrey, Nuevo León, C.P. 64989. This address was provided by
the EMPLOYEE for all legal purposes that could take place and specifically for
the one indicated in Article 47th of the Mexican Federal Labor Law ("Ley Federal
del Trabajo"). Likewise, the EMPLOYEE declares that this address is where he
currently lives and establishes said address as the place to receive notices and
notifications from the COMPANY. f) That he does not provide his services,
subordinately or independently, for any other employer than the COMPANY, nor
receives any kind of salary from another company, including any kind of
compensation for any matter. g) That his Federal Taxpayer Registry number is
CASR7209044GA. h) That his Single Population Registry Identity Number is
CASR720904HNLVLC08. i) That his Mexican Institute for Social Security ("IMSS")
number is 4395-72-7180-2. j) That he has the necessary capacity, knowledge and
experience to provide his personal services to the COMPANY in accordance with
the stipulations referred in this Agreement. k) That he has no legal impediment
derived from any agreement or contract that could have been entered with a third
party that would inhibit the undertaking of the services for which he is being
hired for by the COMPANY. l) That he understands and knows the nature of this
Agreement and that the labors he would provide have been explained to him, and
that he has no objection whatsoever for the execution of this Agreement. III.
Both parties declare that:



--------------------------------------------------------------------------------



 
[cavazosemploymentagreeme003.jpg]
3 a) In this Agreement are foreseen all the minimum labor conditions
contemplated in the Agreement entered into by the Parties on February 16th,
2010, which are modified hereunder to upgrade the labor benefits and
responsibilities of the Employee; b) That the terms and conditions of this
Agreement are agreed in strict concordance and respect of the acquired rights of
the EMPLOYEE through the individual employment agreement described in the
Recital above; and c) This Agreement modifies the agreement dated February 16th,
2010, and the labor relationship between the EMPLOYEE and the COMPANY will be
ruled as of the date hereof in accordance to the terms and conditions set forth
in this Agreement. In virtue of the above stated, both parties hereby agree as
follows: C L A U S E S FIRST. EMPLOYEE’S DUTIES. The EMPLOYEE will perform the
activities established in section d) of Recital I of this Agreement and in
Exhibit A attached hereto and which is deemed to be a part of this Agreement.
The activities to be performed are considered of strict confidence for the
COMPANY, and the EMPLOYEE shall perform all of the labors related with such
activities. The EMPLOYEE is bound to carry out such activities with the utmost
exertion, both material and intellectual, necessary in order to facilitate the
operations, procedures, policies or levels of productivity and efficiency, in
accordance with the proper necessities of the COMPANY. These activities will
never be subject to the use or vigilance of determined areas, work utensils,
labors or determined operations; however, they will be subject of the managing,
use and attention that the direction in charge of the EMPLOYEE requires,
including the workforce entrusted to him, and that have been properly specified
in the description of the title position in Exhibit A. SECOND. TERM OF THE
AGREEMENT. The present Agreement is entered by the COMPANY and the EMPLOYEE for
an undetermined period of time and it would only be modified, rescinded or
terminated at the occurrence of any of the causes established by the Mexican
Federal Labor Law. THIRD. TITLE. The EMPLOYEE shall hold the position or charge
of “Senior Vice President, Mexico” and shall perform his work under the
direction of the COMPANY or its representatives to whose authority he shall be
subject to concerning his work and shall carry out the same with the appropriate
effort, attention, and dedication and in the manner, time, and place as agreed
upon. The EMPLOYEE will solely be granted with the salary and



--------------------------------------------------------------------------------



 
[cavazosemploymentagreeme004.jpg]
4 benefits described in this Agreement and in Exhibit B, attached hereto and
which will be deemed as part of this Agreement FOURTH. PERFORMANCE OF DUTIES.
The services to be provided by the EMPLOYEE under the terms of this Agreement,
will be carried out by THE EMPLOYEE in the place or places designated by the
COMPANY, located at any of the departments or local branches in the Mexican
territory. The EMPLOYEE is bound to provide his services in whichever of the
places previously mentioned in accordance with the COMPANY´S needs, therefore he
could be transferred to a different local branch, domicile or title, where his
services are required, without undermining his perceptions or dignity. The
EMPLOYEE is bound to perform the work that is compatible with his capacity,
skills, state, or conditions and whenever such work coincides with the corporate
purpose of the COMPANY or establishment. FIFTH. SUPERVISION AND SUBORDINATION.
The EMPLOYEE shall perform his services under the subordination and direction of
the COMPANY, and observe all instructions, policies, regulations or working
manuals established by or that could be established by the COMPANY. The EMPLOYEE
is bound to look after that the personnel he is in charge of, complies with all
the provisions set forth in the instructions, policies, regulations or working
manuals established by the COMPANY. The parties agree that the services that
will be provided by the EMPLOYEE will be those established in the Second Chapter
of the Sixth Title of the Mexican Federal Labor Law, and, therefore, such
services will be considered as of confidence for all applicable legal effects.
SIXTH. WORKING DAY. The EMPLOYEE shall be required to work 48 (forty eight)
hours per week. The daily work time will be Monday to Friday from 09:00 to
18:30, and Saturdays from 09:00 to 14:00, in which the weekly work time will
end. The EMPLOYEE shall have one hour per day for meals, rest or whatever he
pleases, outside of the workplace, and such time shall not be considered as part
of the work day. The EMPLOYEE agrees to comply with any changes to the work
schedules as indicated by the COMPANY, provided that the same are communicated
to him in a timely manner. The EMPLOYEE expressly agrees with the COMPANY that
his entry and departure hours of the work shift, the payment day and the weekly
resting day, shall be exclusively determined by the COMPANY, which could be
modified according to the business necessities of the COMPANY.



--------------------------------------------------------------------------------



 
[cavazosemploymentagreeme005.jpg]
5 The EMPLOYEE, due to his strict confidence functions, shall not mark any
assistance card; nonetheless, he will be bound to sign any other assistance
control document in case it is established by the COMPANY. Any non-attendance of
the EMPLOYEE could solely be justified by the EMPLOYEE with the proof of
disability legally issued by the Mexican Institute of Social Security. The
EMPLOYEE shall give immediate notice to the COMPANY of any cause of non-
attendance, within the same day in which the non-attendance occurs. SEVENTH.
SALARY. The EMPLOYEE shall receive a gross monthly salary equivalent to the
amount of $263,938.21 (Two hundred sixty three thousand nine hundred thirty
eight 21/100 Mexican Pesos), including in this amount, seventh days, and
mandatory resting days, which will be paid divided in two fortnightly payments
every 15th day of each month and the last day of each month, or the day
immediately before in case said days are non- working days. The EMPLOYEE hereby
authorizes as of the date herein to receive his salary through bank deposit,
debit card, transfers or any other electronic way. In the event that the
EMPLOYEE does not work a full week, he shall be paid proportionally based on the
number of the days he actually worked. In any case, the EMPLOYEE agrees that
such salary includes, in addition to the time for rest or meals, the salary for
the seventh day and required holidays. The EMPLOYEE shall sign the payroll or
the receipts of the paid amounts, and he will receive the proof of the
deductions made to his salary due to Social Security fees, taxes, or any other
cause that the EMPLOYEE shall pay according to the Mexican Federal Labor Law.
EIGHTH. CHRISTMAS BONUS. The EMPLOYEE is entitled to receive an annual Christmas
bonus (“Aguinaldo”) equivalent to twenty (20) days of base salary, and it will
be paid before December 20th of each year or at the termination of this
Agreement. In case the EMPLOYEE does not work the entire year, due to the
termination of this Agreement or any other similar cause, he would only be
entitled to receive the proportional part according to the effective worked
time. NINTH. MANDATORY DAYS AND OVERTIME. The EMPLOYEE shall be entitled to one
resting day per week with full salary, which is included in the monthly salary
referred to in the above-referenced Seventh Clause. In the event that the
COMPANY requires the services of the employee during mandatory days, the COMPANY
shall pay the EMPLOYEE the salary pursuant to the conditions set forth by
Articles 67, 68, and 73 of the Federal Labor Law.



--------------------------------------------------------------------------------



 
[cavazosemploymentagreeme006.jpg]
6 The EMPLOYEE shall be entitled to mandatory time off pursuant to Article 74 of
the Federal Labor Law. TENTH. MEDICAL INSURANCE. The EMPLOYEE shall be entitled
to private medical insurance paid for by the Company in addition to
government-mandated medical insurance provided by the Mexican Social Security
Institute. ELEVENTH. VACATION PERIOD AND VACATION PREMIUM. The EMPLOYEE shall be
entitled to vacation pursuant to the terms that are established by Articles 76,
78 and 80 of the Mexican Federal Labor Law and shall likewise receive a premium
of 25% on the salaries to which he is entitled to receive during such vacation
period. TWELFTH. MEDICAL EXAMINATIONS. The EMPLOYEE is bound, pursuant to the
terms of Section X of Article 134th of the Federal Labor Law, to undergo all
medical examinations that are indicated by the COMPANY. THIRTEENTH. OBLIGATIONS.
The EMPLOYEE, as a result of the position or charge designated in the
above-referenced Second Clause of this Agreement, must perform all functions and
activities related with his title and shall furthermore be under obligation to
carry out any other work that is related with such title, provided that the same
is compatible with his capacity, skills, state, or condition and coincides with
the corporate purpose of the COMPANY or establishment. Likewise, the EMPLOYEE
must therefore comply with all orders and instructions carried out by the
COMPANY or its representatives, regarding the agreed title. The EMPLOYEE is
therefore under obligation to faithfully comply with each and every one of the
provisions contained in this present Clause FOURTEENTH. SPECIAL OBLIGATIONS.
Notwithstanding the obligations referred to in Clause Thirteenth, the EMPLOYEE
shall comply with the following obligations: a) Abstaining from smoking in all
of the places in which public attention is provided, just as in all of the
places where it is prohibited. b) To exclusively use the computer programs or
the software previously authorized by the COMPANY in accordance with the
fabricant´s provisions and the ones established by the COMPANY. c) To respect
and comply with the policies, codes of conduct, internal rules of work and any
other ethical regulations of the commercial activity that the COMPANY
establishes, including the Internal Rules of Work. Without limitation to the
foregoing, the EMPLOYEE acknowledges and is aware of the existence of the



--------------------------------------------------------------------------------



 
[cavazosemploymentagreeme007.jpg]
7 Internal Rules of Work of the Company which are deemed to be a part of this
Agreement, and are attached as Exhibit C and of the Policy Statement and Guide
Acknowledgement of the Foreign Corrupt Practices Act of the Company, which the
EMPLOYEE executed on November 14th, 2013, attached to this Agreement as Exhibit
D, and expressly agrees to comply with said Internal Rules of Work and Policy
Statement and Guide Acknowledgement included in Exhibit C and Exhibit D,
respectively, and any amendment thereto carried out by the Company.. FIFTEENTH.
TRAINING AND EVALUATION. Pursuant to Article 25th, Section VIII, and Article
31st of the Mexican Federal Labor Act and 153rd-H of the same regulations, the
EMPLOYEE agrees: a) To receive, from the COMPANY, the training or education
pursuant to the terms of the plans or programs set forth or which are
established through the corresponding Mixed Training and Educational Commission;
b) Punctually attend the group courses or sessions and other activities that
form part of the training or education; c) Comply with the instructions of the
persons who provide the training or education; d) Comply with the respective
programs; e) Complete the exams for the evaluation of knowledge and skills that
are required; f) When he has the necessary knowledge to perform his title and
the immediate superior of it, comply with all of the requirements set forth by
Article 153rd-U of the Federal Labor Law; and g) Comply with all instructions of
a general and special nature which the COMPANY provides to him in connection
with his training and education. SIXTEENTH. NON-COMPETE AND NON-DISCLOSURE. The
EMPLOYEE shall solely and exclusively render his services to the COMPANY, and
expressly agrees that he shall not provide similar services to the ones provided
by the COMPANY, whether by himself or throughout any third party during his
employment. The EMPLOYEE recognizes and agrees that that the COMPANY exclusively
owns: (i) customer agreements, loan documents, loan applications, customer data,
Company books, documents, registries, deeds, accounting, agreements, contracts,
correspondences, notices, rulings, permits, licenses, articles, studies,
brochures, issues, working manuals, drawings, drawing paths, photographs, design
processes, Software (including any type of executable program recorded in any
form or in any medium), Software installation manuals, or any other kind of
intellectual property that the EMPLOYEE develops through the term of this
Agreement; (ii) generally, all and each of the documents and verbal information
provided to



--------------------------------------------------------------------------------



 
[cavazosemploymentagreeme008.jpg]
8 or elaborated by the EMPLOYEE due to the labor relationship; and, (iii) those
documents and verbal information prepared by the EMPLOYEE due to the services
provided referred in this Agreement, and the EMPLOYEE agrees to keep them in
good condition, without taking them from the working place, unless that due to
working necessities and with the prior written authorization of the COMPANY;
hence, the EMPLOYEE shall deliver them at the moment in which the COMPANY
requires them or at the termination of this Agreement, as applicable The
EMPLOYEE is bound to guard strict confidence of the information, procedures and
all acts and facts that due of his work, would be of his knowledge and
therefore, he is bound not to use for his own benefit, or for the benefit of any
third party, whether directly or indirectly, the information, acts and facts
that would become of his knowledge, especially all the information, procedures,
or any commercial or industrial secrets, which hereby he acknowledges that are
protected in accordance with the Mexican Law. The EMPLOYEE shall not use any of
the privileged information during the performance of his labors, acknowledged
due to his previous working relationships, titles, professional experience or
business relations that he could have known regarding any individual or entity,
considered as an industrial secret in accordance with Mexican Law. The EMPLOYEE
shall not disclose any of the matters entrusted to him due to his working
relationship with the COMPANY and he shall exclusively use it for the benefit of
the COMPANY. Likewise, the EMPLOYEE is bound to not withdraw or use for purposes
others than those established herein, any document, file, customer agreements,
applications, registries or any information or documents of the Company. The
EMPLOYEE agrees that throughout the term of this Agreement, and as well after
its termination or rescission, will comply with the COMPANY’S provisions
regarding ownership, non-disclosure, non-unauthorized use and confidentiality.
In the event that the EMPLOYEE breaches the obligation to non-compete set forth
in the first paragraph of this clause, uses for a not authorized purpose or
improperly takes Company information or discloses any information considered as
privileged or confidential according to this Clause or otherwise breaches this
Agreement, in any case, the EMPLOYEE would be liable to respond for the emerging
damages and loss of profits occurred to the COMPANY due to the breach of
obligations foreseen in this Clause. These emerging damages and loss of profits
would be payable within the fifteen calendar days after the breach of any of the
aforementioned obligations in accordance with this Agreement. Likewise, the
EMPLOYEE agrees and recognizes that any non-authorized use, misappropriation or
disclosure of any information obtained due to his title at the COMPANY, would be
considered as a criminal offense of illegal disclosure of trade secrets in
accordance to Articles 210th and 211th of the Federal Criminal Code.



--------------------------------------------------------------------------------



 
[cavazosemploymentagreeme009.jpg]
9 The obligations described in this Clause will be effective during the term of
this Agreement and within one year after the termination of it. SEVENTEENTH.
CUSTOMERS’ PERSONAL DATA. The EMPLOYEE shall process all personal data of the
Company’s customers in order to execute and comply with any and all of his
duties and activities set forth herein and in Exhibit A of this Agreement. Any
gathering, storage, process, use or disclosure of customer personal data not
authorized by any customer of the COMPANY or by the COMPANY, as applicable,
shall be considered as a serious labor fault and will give the Company right to
terminate the Agreement with cause and without any responsibility of the
COMPANY, without prejudice of any other liabilities that could arise according
to the governing law of this Agreement, and the EMPLOYEE shall be liable for all
the damages and loss profits that might be suffered by the COMPANY or its
customers. Due to the above, the EMPLOYEE is bound to process the personal data
of the customers of the COMPANY pursuant to the Integral Privacy Notice of the
COMPANY, and applicable personal data protection law and regulation which was
delivered to the EMPLOYEE and of which the EMPLOYEE has full knowledge. For
purposes of this Agreement, a “customer” shall mean any person that has a
relationship with the COMPANY, any of its subsidiaries, affiliates or any other
entity that through one or more intermediaries either controls or is controlled
by the COMPANY. EIGHTEENTH. RESCISSION. The COMPANY can terminate the Agreement,
without liability, upon the occurrence of any of the events established by
articles 47th and 185th of the Mexican Federal Labor Law or when the employee
breaches whichever of the specific obligations that are established in the
Agreement, including without limitation within the Clauses Thirteenth,
Fourteenth, Fifteenth, Sixteenth, Sixteenth or Seventeenth of this Agreement, as
well as for breaching the applicable provisions of the Internal Rules Of Work
and the Policy Statement and Guide Acknowledgement of the Foreign Corrupt
Practices Act of the COMPANY attached hereto as Exhibit C and Exhibit D
respectively, or any other ethic rules or rules of conduct notified by the
Company to the Employee, and which are considered lack of probity regarding the
importance of their compliance or carries out any of the activities prohibited
by the policies, regulations or working manuals of the COMPANY. NINETEENTH.
SENIORITY. The COMPANY grants the EMPLOYEE seniority effective as of February
16th, 2010. TWENTIETH. LANGUAGE. This Agreement is executed in Spanish and
English, having both counterparts the same extent, validity and effects. In case
of discrepancies between the versions, the Spanish version shall prevail.



--------------------------------------------------------------------------------



 
[cavazosemploymentagreeme010.jpg]
10 TWENTY-FIRST. GOVERNING LAW. Any issues that are not set forth in this
Agreement shall be governed by the provisions of the Mexican Federal Labor Law.
TWENTY-SECOND. JURISDICTION. This Agreement or any of its Clauses will be
construed, in case of any dispute, by the Labor Federal Court located at
Monterrey, Nuevo Leon, and the Parties hereby waive to any other jurisdiction
that may correspond to them by their domicile or by any other reason. The
parties, having read this Agreement and made aware of its content and
obligations subject to the same, execute in conformity on the 30th day of the
month of September of the year two thousand and sixteen. [Remainder of Page
Intentionally Left Blank]



--------------------------------------------------------------------------------



 
[cavazosemploymentagreeme011.jpg]
11 THE EMPLOYEE THE COMPANY SERVICIOS WORLD ACCEPTANCE CORPORATION DE MEXICO, S.
DE R.L. DE C.V. ____________________ By: RICARDO CAVAZOS SALDAÑA
By:________________________ Name: Janet Lewis Matricciani Title: President
Gardere01 - 9337131v.2



--------------------------------------------------------------------------------



 
[cavazosemploymentagreeme012.jpg]
Job Description – Senior Vice President, Mexico Page 1 of 2 Gardere01 -
9200640v.2 EXHIBIT A JOB DESCRIPTION SENIOR VICE PRESIDENT, MEXICO SERVICIOS
WORLD ACCEPTANCE CORPORATION DE MÉXICO, S. DE R.L. DE C.V. Job Title: Senior
Vice President, Mexico Department: Operations Reports To: Board of Managers of
the Company Type of Employee: Confidence Employee Summary: Responsibilities
include, but are not limited to, overall direction and performance of a
division. Provide leadership, vision, strategic thinking, coaching and
development. Monitor and manage divisional team’s performance, recruitment and
selection of Associates, and development of strategies to achieve the division’s
financial, collection and growth goals. Essential Duties and Responsibilities
include the following. Other duties may be assigned as required by the Board of
Managers of the Company. ? Communicate image and vision to all Associates within
the Mexico Division. Maintain a high level of branch visibility and strategies
to grow profitability at the branch level with an emphasis on the customer
experience and continuous improvement. ? Manage P&L. Set financial goals for
Mexico Division. Maintain accurate cash controls and security procedures with
Company and Loss Prevention standards. ? Prepare Divisional Monthly Operating
Reviews. Audit branches on a monthly basis to ensure compliance with all Company
policies and procedures. ? Review operating results of branches and districts
daily, weekly and monthly to identify areas of opportunity for increased profits
and decreased expenses. Develop action plans with Vice President of Operations
to turnaround results at underperforming branches with a focus on sustainable
positive change. ? Work with Marketing to maintain existing and create new,
go-to market strategies. Conduct divisional strategic marketing review with an
emphasis on data and analytics to increase total market share, active accounts
and identify new customer segments. ? Ensure that procedures outlining banking,
collections, audits, local store marketing and other company guidelines are
followed daily. ? Provide guidance in all aspects of operations. Ensure
efficiencies within branches and drive operational excellence initiatives
supported by a continuous improvement mindset. ? Maintain an intentional focus
on Associate retention and address turnover issues across the Mexico division.
Utilize company’s human and capital resources to reduce turnover and maximize
profits. ? Work with Managers to ensure compliance with all Federal, State and
local laws. ? Direct training, disciplining, evaluating and discharging of
Associates within the Mexico Division. Oversee compensation and ensure
incentives drive the right behaviors at the branch level. ? Recognize and
develop skills/abilities of Associates in order to meet company objectives. ?
Participate actively in real estate/site analysis for future locations,
relocation options and closures. ? Review and approve expenses within the Mexico
Division. Compare expenses against previous years and ensure expense rate does
not escalate at a higher growth rate than revenues and profits. ? Instill a cost
control and maximization of profit mindset throughout all Associates within the
Mexico Division from Senior Management to Associates at the branch level.



--------------------------------------------------------------------------------



 
[cavazosemploymentagreeme013.jpg]
Job Description – Senior Vice President, Mexico Page 2 of 2 Gardere01 -
9200640v.2 ? Drive cost containment at the branch level to include: reduction of
overtime hours, appropriate management of write-in bonuses, elimination of fraud
and handling of demotions with corresponding pay reductions. ? Maintain company
standards as related to staffing, operating, collections and customer service.
Measure key performance indicators in each of these respective areas and keep
executive leadership aware of problems with corresponding solutions. ? Drive
recruiting and hiring process to ensure the identification of top talent at all
levels within the Mexico Division. Instill a mindset that every hiring decision
is an opportunity to positively impact the business. ? Provide operational
support through working with other departments to solve issues that develop at
the branch level. Ensure problem solving in branches is objective in nature with
a clearly defined process for solution outcomes. ? Serve as a customer advocate
and align Associates within the Mexico Division on the customer experience. Hold
training and coaching when necessary to mitigate issues with the customer
experience. ? Drive the annual budgeting process for the Mexico Division using
data and analytics to create targets that are realistic and achieve
year-over-year growth. Qualifications/Requirements: ? College degree in a
business related field or equivalent experience. Master’s in Business
Administration (MBA) preferred. ? Demonstrated knowledge of business operations,
management and leadership in a multi-unit environment, preferably with 8 – 10
years in consumer finance. ? Proven in building high performance teams with an
emphasis on performance management, coaching and developing people. Openness to
feedback with a collaborative style and excellent verbal and written
communication skills. ? High degree of business and organizational acumen with
previous experience utilizing data and analytics to drive problem solving and
business decisions. ? Experience in change management, creating sustainable
cultures and pushing organizations to innovate and think differently.



--------------------------------------------------------------------------------



 
[cavazosemploymentagreeme014.jpg]
EXHIBIT B OF THE INDIVIDUAL EMPLOYMENT AGREEMENT FOR AN UNDETERMINED PERIOD OF
TIME ENTERED INTO BY AND BETWEEN SERVICIOS WORLD ACCEPTANCE CORPORATION DE
MEXICO, S. DE R.L. DE C.V., HEREINAFTER REFERRED TO AS THE "COMPANY", AND, ON
THE OTHER HAND, MR. RICARDO CAVAZOS SALDAÑA, HEREINAFTER REFERRED TO AS THE
"EMPLOYEE", IN ACCORDANCE WITH THE FOLLOWING RECITALS AND CLAUSES: B A C K G R O
U N D SOLE. The Parties declare that they have executed an Individual Employment
Agreement for an Undetermined Period of Time (the “Agreement”), effective on
June 1st, 2016, in which the EMPLOYEE is bound to render his services to the
COMPANY on the terms described on the Agreement and its Exhibits. R E C I T A L
S I. The Parties declare that is their wish to execute this Exhibit in order to
establish the terms and conditions which will rule the terms and conditions of
the labor relationship between the EMPLOYEE and the COMPANY regarding the
provisions that were not stipulated in the Agreement. II. The Parties declare
that the execution of this Exhibit, likewise of the Agreement, has not been
given with misconception, fraud or mala fides. In virtue of the above stated,
both parties hereby agree as follows: C L A U S E SOLE.- The Parties agree that
due to the labor relationship existing between the EMPLOYEE and the COMPANY, and
according to the terms and conditions of the Agreement, listed below are the
labor benefits to be granted to the EMPLOYEE: I. The number of vacation days
according to the seniority of the EMPLOYEE pursuant Articles 76th, 78th and 80th
of the Federal Labor Law. II. Christmas bonus of twenty (20) days.



--------------------------------------------------------------------------------



 
[cavazosemploymentagreeme015.jpg]
III. Vacation premium of the 25% (twenty five per cent) in the salaries to which
he is entitled to receive during his vacation period. IV. For the annual period
counted from April 2016 to March 2017, an annual bonus paid by the COMPANY
subject to Target being reached equal to an amount equivalent to sixty-six
percent (66%) of the annual base salary of the EMPLOYEE. The annual bonus can be
proportionally increased and paid by the COMPANY up to the Maximum annual bonus
if Target is equal to 1.5 times, which means that Target was met and also
exceeded in 50% (fifty percent). The Maximum annual bonus, if it is reached,
will be equal to the equivalent of one hundred percent (100%) of the annual base
salary of the EMPLOYEE. Target will be determined by the COMPANY's Board of
Managers based on World Acceptance Corporation's group policies on a yearly
basis and calculated based on U.S. group fiscal year, counted from April to
March. Of the 66% of the annual base salary bonus, 75% will be calculated by the
COMPANY based on the performance of Wac de Mexico, S.A. de C.V., SOFOM, E.N.R.
in Mexico, and 25% of the annual base salary bonus will be calculated based on
the consolidated performance of World Acceptance Corporation in the United
States of America. The Target bonus percentage will be reviewed and set forth by
the COMPANY's Board of Managers for each following annual period counted from
April to March (in accordance with group´s fiscal year in the U.S.), based on
the resolution of the Compensation and Stock Option Committee of the World
Acceptance Corporation's corporate group. V. Minor medical expenses insurance,
according to the insurance policy attached hereto as Exhibit B-1. VI. Major
medical expenses insurance, according to the insurance policy attached hereto as
Exhibit B-2. VII. Life insurance, according to the insurance policy attached
hereto as Exhibit B- 3. VIII. Phantom stock according to the Phantom Stock
Agreement executed between the Parties, attached hereto as Exhibit B-4. IX.
Stock appreciation rights Agreement, granted prior to this Agreement in
consideration for the services provided by the Employee to Company, attached
hereto as Exhibit B-5.



--------------------------------------------------------------------------------



 
[cavazosemploymentagreeme016.jpg]
X. Labor benefits foreseen in the Federal Labor Law. The parties, having read
this Exhibit B of the Agreement and made aware of its content and obligations
subject to the same, execute in conformity on the 30th day of the month of
September of 2016. THE EMPLOYEE THE COMPANY SERVICIOS WORLD ACCEPTANCE
CORPORATION DE MEXICO, S. DE R.L. DE C.V. ___________________________ RICARDO
CAVAZOS SALDAÑA By: Name: Janet Lewis Matricciani Title: President



--------------------------------------------------------------------------------



 
[cavazosemploymentagreeme017.jpg]
Exhibit C REG LAM ENTO INTERIOR DE TRABAJO DE SERVICIOS WORLD ACCEPTANCE
CORPORATION DE MEXICO, S. DE R.L. DE C.V." Este reglamento, formulado por
SERVICIOS WORLD ACCEPTANCE CORPORATION DE MEXICO, S. DE R.L. DE C.V. ("SWAC") y
los EMPLEADOS de la misma, servirá para regular la prestación de servicios,
desarrollo de las labores y el comportamiento de los EMPLEADOS durante la
ejecución de su trabajo en la(s) instalación(es) que "SWAC" opera o llegue a
operar en esta Ciudad. Este reglamento será aplicado a todos los EMPLEADOS
cualquiera que sea su categoría, en todo aquello que no contravenga a las
disposiciones de la Ley Federal del Trabajo. En el curso de este reglamento,
SERVICIOS WORLD ACCEPTANCE CORPORATION DE MEXICO, S. DE R.L. DE C.V. será
llamada "SWAC"; los empleados de cualquier categoría serán llamados "LOS
EMPLEADOS"; la Ley Federal del Trabajo será llamada "LA LEY" y el Instituto
Mexicano del Seguro Social será llamado el "Seguro Social". A. DE LAS JORNADAS
DE TRABAJO. 1.- Las horas de entrada y salidas de LOS EMPLEADOS a cada jornada
de trabajo serán determinadas exclusivamente por "SWAC", la que podrá
modificarlas según considere necesario para la debida marcha del negocio.
Cualquier EMPLEADO que haya sido asignado a un turno de trabajo podrá ser
cambiado a otro turno, ya sea temporal o definitivamente, por "SWAC" a su
discreción, cuando a juicio de esta así lo requiera, dando aviso al EMPLEADO
VEINTICUATRO HORAS (24) antes de que surta efecto el cambio. 2.- La jornada de
trabajo DIURNA no será mayor de CUARENTA Y OCHO (48) HORAS por semana. La hora
de entrada al trabajo será a las 09:00 horas y la Salida a las 18:30 horas, de
lunes a viernes inclusive de cada semana y los sábados de las 09:00 a las 14:00
horas, en que terminará la jornada semanal de trabajo. El anterior horario es el
que actualmente existe en "SWAC", pero LOS EMPLEADOS otorgan su consentimiento
para que se cambie el horario señalado, con el objeto de que pueda operar
cualquier otro turno de los establecidos en LA LEY. Asimismo, el horario
señalado, ha sido convenido entre LOS EMPLEADOS y "SWAC" en términos de lo
dispuesto por el Segundo Párrafo del Artículo 59 de LA LEY, con el objeto de
descansar, además del domingo, el sábado en la tarde o cualquier modalidad
equivalente. 3.-"SWAC" llevará el control diario de puntualidad y asistencia en
el trabajo mediante una lista de asistencia, en la que LOS EMPLEADOS deberán
anotar las horas de entrada y salida al trabajo, incluyendo el periodo para
tomar alimentos, debiendo LOS



--------------------------------------------------------------------------------



 
[cavazosemploymentagreeme018.jpg]
EMPLEADOS firmar diaria o semanalmente dicha lista para verificar el tiempo
realmente laborado. Si en un futuro "SWAC" implementa el sistema de código de
barras, cada EMPLEADO deberá insertar y deslizar diariamente al entrar y salir
de la fuente de trabajo, su gafete con código de barras en el reloj electrónico
que al efecto tiene instalado "SWAC" en el local de la empresa. Dicho reloj se
encuentra conectado a una computadora central, misma que registra las horas
exactas de entrada y salida de cada EMPLEADO, la cual imprime un reporte semanal
del número de horas efectivas laboradas, dicho reporte deberá ser firmado al
finalizar la semana por cada EMPLEADO. El registro de entradas y salidas por
medio del gafete con código de barras, es la única prueba de la puntualidad y
asistencia al trabajo de LOS EMPLEADOS, y la falta de dicho registro será
considerada como falta injustificada. Si un EMPLEADO, pierde su gafete, deberá
dar aviso inmediato a su Supervisor, para que este tome las medidas pertinentes
para registrar SU entrada y Salida. 4.- LOS EMPLEADOS se presentarán
puntualmente al sitio donde desempeñarán sus labores al iniciarse las jornadas
de trabajo. Se concede un período de tolerancia de DIEZ (10) MINUTOS después de
la hora de entrada para que los EMPLEADOS se presenten a su trabajo. Pasando los
DIEZ (10) MINUTOS de tolerancia, "SWAC" no está obligada a recibir al EMPLEADO,
quien solo será admitido al trabajo con la autorización de su Supervisor. La
falta que se derive de la impuntualidad del EMPLEADO será considerada falta
injustificada. 5.- Solamente "SWAC" podrá ordenar la prestación de servicios en
horas extraordinarias notificando al EMPLEADO o EMPLEADOS que lo harán. El
tiempo extraordinario no será reconocido, ni pagado por "SWAC", si no han sido
registradas en la lista de asistencia a que se refiere el punto 3 de este
apartado, o en caso de implementarse el sistema de código de barras, el registro
que señale el reloj electrónico y, además, se requerirá autorización escrita de
dicho tiempo extra por parte de "SWAC". B. PERIODOS PARA TOMAR ALIMENTOS Y
DESCANSOS 1.-"SWAC" concederá diariamente en los turnos de trabajo, un período
de UNA (1) HORA para que los EMPLEADOS tomen sus alimentos, interrumpiendo para
ello su jornada de trabajo. Page 2



--------------------------------------------------------------------------------



 
[cavazosemploymentagreeme019.jpg]
LOS EMPLEADOS no podrán tomar alimentos en sus sitios de trabajo, sino
únicamente en el lugar asignado por "SWAC", pero estarán en completa libertad de
salir a tomarlos en donde mejor lo dispongan. El período para tomar alimentos no
es parte de la jornada y "SWAC" no está obligada a pagar salario por este
tiempo. 2.-Fuera de los períodos para tomar alimentos, LOS EMPLEADOS no podrán
ausentarse del sitio donde prestan sus servicios sin la autorización previa del
Supervisor. Cuando un EMPLEADO se ausente del lugar donde desempeñe sus labores
sin autorización de su Supervisor, se considerará desobediencia a una orden
relacionada con el trabajo. C. FALTAS DE ASISTENCIA ,........ .. 1.-Cuando un
EMPLEADO este imposibilitado para presentarse a trabajar, deberá notificárselo a
"SWAC" cuando menos, con TREINTA (30) MINUTOS de anticipación antes de la hora
de entrada a laborar, explicando las causas de su ausencia. Dicha ausencia, se
considerará injustificada, a menos que presente la documentación señalada en el
punto s iguiente o que haga USO del tercer párrafo del punto número 3 de este
apartado. 2.-Las ausencias por enfermedad sólo serán justificadas con las
incapacidades que expida EL SEGURO SOCIAL, no siendo válidas para este objeto,
ni estando obligada "SWAC", a aceptar ninguna otra constancia o documento. Un
EMPLEADO que sea incapacitado por el SEGURO SOCIAL debe notificarlo
inmediatamente a "SWAC" y entregarle el certificado de incapacidad el mismo día
que le sea expedido; si esto no es posible, en todo caso debe notificar a "SWAC"
dentro del mismo día en que sea incapacitado. "SWAC" puede, a su discreción,
exigir que un médico de su elección examine al EMPLEADO que ha faltado a su
trabajo por enfermedad o accidente, antes de permitirle regresar a su trabajo.
3.- Cuando un EMPLEADO desee ausentarse de su trabajo, deberá solicitarlo por
escrito a su Supervisor, cuando menos TRES (3) DIAS hábiles antes de la fecha en
que desea ausentarse, expresando los motivos en que funde su solicitud, excepto
en los casos de fuerza mayor. "SWAC" podrá conceder, o negar el permiso con base
en las razones expuestas y solo será concedido cuando la ausencia no impida el
desarrollo normal de las actividades de 11SWAC". Todo permiso que se conceda en
cualquier caso, será sin goce de sueldo y otorgado por escrito, estando EL
EMPLEADO obligado a recabar copia del mismo. Page 3



--------------------------------------------------------------------------------



 
[cavazosemploymentagreeme020.jpg]
Independientemente de lo anterior, "SWAC" a su criterio y si el caso lo
requiere, podrá conceder permisos de ausencia por el equivalente a SEIS (6) DIAS
al año, es decir, UN (1) DIA por cada dos meses completos de trabajo. Asimismo,
"SWAC" concederá CINCO (5) DIAS, en caso de muerte de cónyuge, hijos, hermanos o
padres y DOS (2) DIAS en caso de muerte de suegros y cuñados. D. HIGIEN E Y
SEGURIDAD PARA LOS EMPLEADOS 1.- Toda EMPLEADO previo a su contratación por
"SWAC", queda obligado a someterse a un examen médico y pruebas de laboratorios,
por doctores y en laboratorios seleccionados por "SWAC"; igualmente lo hará en
las demás ocasiones que "SWAC" lo disponga mientras dure la relación de trabajo.
En las pruebas de laboratorio mencionadas, queda incluido el examen anti-drogas,
y todos LOS EMPLEADOS activos de "SWAC", serán requeridos a tomar este tipo de
examen, seleccionando al azar a LOS EMPLEADOS y en cualquier momento que exista
una sospecha razonable de uso de drogas, y todo lo relacionado a este punto, se
estará a lo dispuesto en el Apartado E de este reglamento. 2.- EL EMPLEADO está
obligado a dar aviso a "SWAC" y/o al SEGURO SOCIAL, de cualquier enfermedad
contagiosa que contraiga é l , sus familiares o compañeros de trabajo, a fin de
que se tomen las medidas preventivas necesarias. 3.- En caso de epidemia, LOS
EMPLEADOS se someterán a los exámenes médicos y cumplirán con todas las medidas
dictadas por las autoridades. 4.- LAS EMPLEADAS que queden embarazadas, están
obligadas a dar aviso a su Supervisor en "SWAC" de su embarazo, a fin de que
"SWAC" cumpla con lo estipulado en el Artículo 170 de LA LEY. 5.- Cuando un
EMPLEADO sufra un accidente durante el desempeño de sus labores, o se enferme en
el curso de su trabajo, él o sus compañeros deberán inmediatamente dar aviso de
tal accidente o enfermedad a su supervisor inmediato, para que reciba los
primeros auxilios, y enviándolo al SEGURO SOCIAL cuando el caso lo requiera. 6.-
LOS EMPLEADOS Y "SWAC" están obligados a cumplir en todo tiempo las
disposiciones del Reglamento de Seguridad, Higiene y Medio Ambiente en el
Trabajo, y de las resoluciones o medidas dictadas por la Comisión Mixta de
Seguridad e Higiene. 7.- LOS EMPLEADOS están obligados a usar en todo tiempo los
sistemas de identificación que les proporcione "SWAC". Page 4



--------------------------------------------------------------------------------



 
[cavazosemploymentagreeme021.jpg]
E. REGULACIONES RELATIVAS AL USO DE DROGAS, ALCOHOL Y TABACO. El objetivo de lo
señalado en este apartado, es el de establecer los procedimientos concernientes
al uso de drogas, alcohol y tabaco en el trabajo. "SWAC" está comprometida a
proporcionar altos estándares de salud para LOS EMPLEADOS, así como un ambiente
de trabajo seguro, por tanto, se deberán observar las reglas siguientes: 1.
"SWAC" considerará el mal uso de drogas y/o alcohol por parte del EMPLEADO, como
una práctica insegura en el trabajo. "SWAC" considera que el EMPLEADO al hacer
uso, ya sea de drogas y/o alcohol de forma inapropiada puede incrementar el
riesgo de inseguridad para sí mismo, para sus compañeros de trabajo y/o el
público en general. 2. Una vez que un EMPLEADO sea encontrado en posesión de,
bajo la influencia de, incapacitado por, en uso de, venta, ofertando,
intercambiando (ya sea por dinero o sin beneficio monetario) drogas y/o alcohol
durante horas de trabajo o dentro de las instalaciones de "SWAC"; estará sujeto
a medidas disciplinarias que pudieran resultar hasta en la terminación de su
contrato de trabajo. 3. Las disposiciones de este apartado no aplican a
medicamentos recetados por: a). Un médico certificado con previa justificación
relacionada al antecedente médico del EMPLEADO y a sus responsabilidades
asignadas en el trabajo, y b). Que en el desarrollo de su trabajo no se vea
adversamente afectado por su uso. 4. Cualquier EMPLEADO bajo el uso de
medicamentos deberá conservar el medicamento en su presentación original,
indicando claramente la dosis, la fecha de prescripción y el nombre del médico
que la autoriza. 5. EL EMPLEADO será el responsable de notificar a su Supervisor
o Gerente correspondiente, de cualquier precaución o contraindicación que
resultará del medicamento, si así lo indicara el medico (Ej. mareo, somnolencia,
etc.). 6. Será considerada una violación a estas disposiciones; el abuso de
medicamento recetado y/o de medicamento no controlado el cual pudiera afectar el
desempeño del EMPLEADO, lo que pondría en riesgo su seguridad, así como la de
otros individuos o de las instalaciones y equipo de "SWAC". 7. Cualquier
EMPLEADO que sea visto en el área de trabajo o instalaciones de SWAC" en
posesión de drogas ilegales, medicamento controlado, o en uso no autorizado de
drogas legales o alcohol será retirado de su lugar de trabajo y sometido a
medidas disciplinarias que pudiera resultar en la terminación de su contrato de
trabajo. Page 5



--------------------------------------------------------------------------------



 
[cavazosemploymentagreeme022.jpg]
8. Algunas de las drogas ilegales, incluyen entre otras, a la marihuana,
heroína, hachís, cocaína, alucinógenos, anfetaminas, depresivos y estimulantes
no prescritos por un médico aprobado, para tratamiento personal. 9. Cuando EL
EMPLEADO sea sorprendido bajo el uso o influencia de bebidas embriagantes,
drogas ilegales, abuso de drogas legales o medicamento controlado será causa de
retiro del EMPLEADO de sus responsabilidades, por parte del Supervisor. 10. EL
EMPLEADO será requerido a someterse a una revisión medica, que incluye un examen
de detección de drogas y/o alcohol. El rehusarse a proveer las muestras
necesarias de orina, sangre, no cooperación en la entrega de especímenes,
llenado de papeles, etc. se considerará como una violación a estas disposiciones
y el EMPLEADO estará sujeto a medidas disciplinarias que pudieran resultar en la
terminación de su contrato de trabajo. 11. EL EMPLEADO que resulte negativo en
el uso de drogas y/o alcohol podrá regresar a su lugar de trabajo; por el
contrario, EL EMPLEADO que resulte positivo, se considerara como violación al
presente reglamento y estará sujeto a las medidas disciplinarias
correspondientes, incluso la terminación de su contrato de trabajo sin
responsabilidad para "SWAC". 12. Con el objeto de tener un ambiente libre de
humo, EL EMPLEADO durante todo el tiempo que permanezca en las instalaciones de
11SWAC", deberá de abstenerse de fumar tabaco, ya que está estrictamente
prohibido el hacerlo y, por tal motivo, habrá avisos de NO FUMAR. F. DE LAS M
EDIDAS DISCIPLINARIAS 1.- "SWAC" podrá disciplinar a sus EMPLEADOS
amonestándolos, suspendiéndolos temporalmente sin goce de sueldo o
rescindiéndoles el contrato de trabajo sin responsabilidad para "SWAC" según sea
la gravedad de la falta. 2.-Para la aplicación de las sanciones, "SWAC" hará la
investigación de los hechos y al resolver el caso, tomará en consideración la
gravedad de la falta, la clasificación del empleado y su comportamiento
habitual; excepto en aquellos casos en que la comprobación de la falta sea obvia
o cuando el EMPLEADO acepte su culpabilidad o participación en la falta.
3.-Independientemente de lo anterior, el EMPLEADO siempre tendrá derecho a que
se le oiga en defensa. 4.-Para los efectos de los numerales que anteceden, se
consideran medidas disciplinarias las siguientes: Page 6



--------------------------------------------------------------------------------



 
[cavazosemploymentagreeme023.jpg]
i). Amonestación verbal; o ii). Amonestación por escrito; o iii). Suspensión sin
goce de sueldo de uno (1) a ocho (8) días conforme a la gravedad de la falta; o
iiii). Rescisión del contrato de trabajo sin ninguna responsabilidad para
"SWAC". G. RETARDOS 1.- LOS EMPLEADOS que lleguen tarde a su trabajo sin que
exista causa que justifique el retardo en los términos de los Capítulos "A" y
"C" del presente Reglamento, se le aplicaran las sanciones siguientes: a). Al
tener el EMPLEADO TRES (3) RETARDOS o más en un periodo de TREINTA (30) DIAS
naturales, "SWAC" lo podrá suspender hasta por TRES (3) DIAS sin goce de sueldo.
b). Al tener el EMPLEADO TRES (3) SUSPENSIONES por este motivo en un plazo de
SEIS (6) MESES, "SWAC" podrá suspenderlo para cualquier otro retardo hasta por
OCHO (8) DIAS sin goce de sueldo. H. DE LAS AUSE NCIAS INJ USTIFICADAS 1.- LOS
EMPLEADOS que falten sin causa justa a su trabajo, conforme lo previene el
capítulo "C" del presente Reglamento, serán sancionados a discreción de 11SWAC",
en la forma siguiente: a). PRIMERA FALTA INJUSTIFICADA - amonestación por
escrito- ; . b). SEGUNDA FALTA INJUSTIFICADA- suspensión hasta por TRES (3) DIAS
sin goce de sueldo - ; c). TERCERA FALTA INJUSTIFICADA - suspensión hasta por
OCHO DIAS sin goce de ,·,,.....,,·. sueldo - ; d). CUARTA FALTA INJUSTIFICADA-
terminación de la relación de trabajo sin responsabilidad para "SWAC" en los
términos del Artículo 47 de la LEY- ; y, e). AL FALTAR EL EMPLEADO UN (1) DIA
antes o después de los días de descanso semanal, festivo obligatorio o
contractual, permiso concedido, del periodo sancionado con suspensión o del
periodo de vacaciones, suspensión hasta de TRES (3) DIAS sin goce de sueldo - .
Para evitar que una ausencia se considere como injustificada y que "SWAC'' lo
sancione, EL EMPLEADO deberá cumplir con los siguientes requisitos: a). En caso
de permiso, obtener la forma correspondiente para ausentarse, la que deberá
estar autorizada por su Supervisor y/o Gerente si la ausencia es previsible;
Page 7



--------------------------------------------------------------------------------



 
[cavazosemploymentagreeme024.jpg]
b). En caso de enfermedad o accidente, incapacidad expedida por el SEGURO
SOCIAL, la que deberá presentar a su Supervisor y/o Gerente dentro de las
siguientes VEINTICUATRO (24) HORAS en que sea expedida. SE APLICARÁ COMO SANCION
LA AMON ESTACION POR: a). Causar daños por negligencia en el desempeño de sus
labores, o durante su legal estancia dentro de las instalaciones, siempre que el
valor de los daños no excedan de tres veces el salario mínimo general vigente.
b). No estar en el sitio designado para el desempeño de su trabajo al principio
de cada jornada de trabajo, durante las horas de trabajo y al final de cada
jornada de trabajo, o presentarse a otro departamento sin autorización de su
Supervisor; c). No desempeñar el trabajo que le asignó "SWAC" con la rapidez, el
cuidado, laatención y el esmero necesarios, de tal manera que evite pérdida de
tiempo. d). Comer, o tomar líquidos a horas no autorizadas o en lugares donde
les esté prohibido hacerlo; e) Introducir personas ajenas o niños dentro del
inmueble de "SWAC". f). Utilizar sin autorización de su Supervisor el equipo de
oficina, como computadoras, impresoras, etc., que no se le hayan asignado, o por
permitir a otros usar los asignados y que se le haya, proporcionado
exclusivamente para su trabajo; g). Hacer bromas que alteren el orden o la
disciplina de "SWAC"; h). Violar y hacer caso omiso del Reglamento de Seguridad,
Higiene y Medio Ambiente en el Trabajo. i). Introducirse a las instalaciones de
la empresa fuera de su jornada de trabajo. j). Usar pantalones o camisa de
mezclilla, pantalones vaqueros, elásticos y cortos, camisetas, camisas de
entrenamiento, tenis, trajes formales de noche y faldas cortas. "SWAC" con el
objeto de mejorar y conservar la imagen de su negocio, LOS EMPLEADOS en su
vestimenta, deberán reflejar un magnifico arreglo y pulcritud, portando ropa
limpia y debidamente planchada; asimismo, es importante el aspecto físico, por
tanto, deberán de prestar mucha atención al aliento, olor corporal y a los
olores retenidos en la ropa, así (como traer el pelo limpio y arreglado, uñas
limpias y cortas y joyería apropiada para el giro del negocio de Page 8



--------------------------------------------------------------------------------



 
[cavazosemploymentagreeme025.jpg]
"SWAC". Por lo anterior, LOS EMPLEADOS deberán observar las reglas siguientes:
PARA EL PERSONAL MASCULINO. Deberán de usar camisas, pantalones y zapatos de
vestir, estos últimos deberán estar debidamente boleados. PARA EL PERSONAL
FEMENINO. Deberán usar vestidos, faldas, trajes y/o blusas adecuadas y
coordinadas para oficina, así como medias y zapatos de vestir. SE APLICARÁ COMO
SANCION LA SUSPENSION SIN GOCE DE SUELDO DE UNO A OCHO DIAS, POR: a). Reincidir
en cualquiera de las infracciones castigadas con amonestación. b). Organizar o
participar en juegos de azar dentro del inmueble de "SWAC", en cualquier tiempo,
ya sea dentro o fuera de las horas de trabajo; c). Cometer cualquier acto que lo
pongan en peligro a él, a sus compañeros, o a bienes de "SWAC"; d). Poner
inscripciones, o pintar figuras indecorosas u obscenas en cualquier lugar del
establecimiento, vehículo, muebles o enseres de "SWAC", escupir los pisos, o
arrojar basura fuera de los lugares determinados para ello; e). Utilizar el
equipo de oficina de SWAC", para realizar trabajos personales; f). Sacar de las
instalaciones, cualquier objeto propiedad de "SWAC", sin la previa autorización
escrita del Supervisor, así como llevarse fuera de las instalaciones el efectivo
recaudado durante el día, pero siempre y cuando se regrese al día siguiente a
las instalaciones de "SWAC"; g). Negarse a someterse a los exámenes médicos y
pruebas anti-drogas que determine "SWAC"; h). Por tener un trato indebido con
los clientes, sin la cortesía y consideración que debe de tener para con ellos;
y, Page 9



--------------------------------------------------------------------------------



 
[cavazosemploymentagreeme026.jpg]
i). Las demás situaciones análogas que pudieran presentarse en la conducta de
LOS EMPLEADOS. SE APLICARÁ COMO SANCION LA RESCISION DEL CONTRATO DE TRABAJO SIN
RESPONSABILI DAD PARA "SWAC", POR: a). Todas las causas que establece el
Artículo 47 y demás relativos de la LEY y además por los que se señalan en este
Reglamento; b). Introducir armas de fuego, navajas u otras armas dentro del
inmueble ocupado por "SWAC". c). Violar correspondencia de "SWAC" o de LOS
EMPLEADOS; d). Dormirse en horas de trabajo o durante el desempeño de sus
labores; e). Distribuir literatura, folletos o material escrito de cualquier
clase, mostrar letreros o rótulos dentro del inmueble de "SWAC" sin autorización
específica de la Gerencia. f). Introducir a las instalaciones de "SWAC",
guardar, vender, comprar, distribuir o consumir dentro de la empresa, cualquier
tipo de droga o enervante. g). Provocar riña, cometer cualquier acto, o gesto
obsceno o inmoral, o usar lenguaje obsceno dentro del inmueble ocupado por
"SWAC", o en cualquier vehículo al servicio de la misma, ya sea durante o fuera
de las horas de trabajo; h).- Cometer actos de acoso sexual en contra de
cualquier persona y con el objeto que EL EMPLEADO no sea sancionado, deberá
observar las reglas que se establecen en el Capítulo siguiente. i). No observar
las reglas relativas al uso de drogas, alcohol y fumar en las instalaciones de
"SWAC". j). Las demás situaciones análogas que pudieran presentarse en la
conducta de LOS EMPLEADOS, de conformidad a su descripción de puesto y a las
disposiciones de LA LEY. I. REGLAS APLICABLES AL ACOSO SEXUAL. "SWAC" desea
mantener un ambiente de trabajo seguro, cordial y de compañerismo, por tanto, no
se aceptarán conductas que directa o indirectamente lleven implícito un
hostigamiento sexual hacia LOS EMPLEADOS. Consecuentemente, y con el objeto de
evitar una acción disciplinaria o rescisión de contrato, LOS EMPLEADOS deberán
observar las reglas siguientes: Page 1 0



--------------------------------------------------------------------------------



 
[cavazosemploymentagreeme027.jpg]
1. El acoso u hostigamiento, se define como una conducta no aceptada, ya sea
verbal, física o visual; que se base en el estatus de la persona tales como
cuestiones de genero, color, raza de origen, religión, nacionalidad de origen,
edad, incapacidad mental o física, condición médica, estado marital, ciudadanía
o cualquier otra afiliación. Por otra parte, el acoso sexual lleva implícito
proposiciones sexuales que no son recíprocas, peticiones de favores sexuales, y
otras conductas verbales o físicas de naturaleza sexual, por tanto, se considera
acoso sexual cuando: (1) si el acceder a la petición en términos explícitos o
implícitos afecte las condiciones del empleo, (2) si la sumisión o rechazo a la
petición es considerada como la base para la toma de decisiones relacionada con
el empleo, o (3) la conducta afecta el desempeño de cualquier persona en el
trabajo que pudiera crear un ambiente ofensivo, de intimidación u hostilidad. 2.
El hostigamiento sexual puede presentarse en diversas formas, incluyendo pero
sin limitarse a las siguientes: A. VERBAL. Se consideran los comentarios
sugestivos, amenazas, insultos, bromas de contexto sexual, bromas con respecto a
las características específicas de género, lenguaje, presión a acceder a alguna
cita, o comentarios realizados acerca de las preferencias sexuales. B. NO
VERBAL. Se consideran los despliegues de gestos o movimientos, ya sean impresos
o visuales, sugestivos, o sonidos, gestos, silbidos o miradas ofensivos, etc. C.
FISICO. Es el tocar, pellizcar, o acercar el cuerpo contra otro, obligando el
trato sexual. LOS EMPLEADOS deberán evitar el hostigamiento sexual. Si considera
que ha sido testigo o víctima del hostigamiento deberá notificarlo
inmediatamente a su Supervisor y/o Gerente de “SWAC". Su Supervisor y/o Gerente
investigará las quejas de manera detallada e inmediata. “SWAC" mantendrá las
quejas de una manera confidencial, en la medida de que no entorpezca la
investigación del caso. Si se llegare a acreditar la existencia del acoso
sexual, "SWAC" tomara las acciones correctivas pertinentes en términos del
presente Reglamento, y que pudieran resultar hasta en la rescisión del contrato
de trabajo del EMPLEADO involucrado. J. REG LAS ESPECIALES PARA LA DISCIPLI NA.
Page 11



--------------------------------------------------------------------------------



 
[cavazosemploymentagreeme028.jpg]
C o m o m C o m o m i e m b r o dComo miembro del equipo "SWAC", se espera que
LOS EMPLEADOS se apeguen a los principios comerciales aceptables en materias de
conducta personal, y que se tenga un alto grado de integridad personal en todo
momento; por lo que, LOS EMPLEADOS deberán abstenerse de realizar acciones que
pueden hacer daño a sus compañeros de trabajo y a "SWAC". Este tipo de acciones
podrán ser vistas desfavorablemente por clientes actuales o popotenciales o por
el público en general. Los tipos de comportamiento y conducta que "SWAC"
considera impropios incluyen, pero no son limitados a lo siguiente: 1.
Falsificar la solicitud de empleo, formas de control de horas de trabajo, y
otros registros de "SWAC"; 2. Violar las reglas de anti-discriminación de "SWAC"
y/o la política de hostigamiento sexual; 3. Realizar actividades que resulten en
cargos penales (robos, asaltos, etc.) 4. Solicitar o aceptar propinas de
clientes; 5. Tardanza o ausentismo excesivo; 6. Desperdicios deliberados, daño
de, o el intento de daño de materiales, suministros, productos, equipo,
propiedad de "SWAC"; 7. Presentarse a trabajar embriagado o bajo la influencia
de drogas no prescriptas, o la manufactura ilegal, posesión, uso, venta,
distribución, o transporte de drogas; 8. Traer o ingerir bebidas alcohólicas en
las instalaciones de "SWAC"; 9. Reñir o usar lenguaje obsceno, ofensivo,
amenazador o gestos; 10. Robar dinero de compañeros de trabajo, clientes o de
"SWAC"; 11. Robar cualquier propiedad de "SWAC' incluyendo mobiliario, elementos
instalados, equipo o listas de clientes; 12. Poseer armas, municiones, armas de
fuego, cuetes u otros artículos similares en las instalaciones de "SWAC"; 13.
Violar las prácticas de seguridad que le podrían causar la muerte o lesión seria
a los empleados de "SWAC"; 14. La insubordinación, deliberada negativa de seguir
instrucciones, orden, o asignaciones por su superior, o usando lenguaje obsceno
o abusivo con los empleados o clientes de "SWAC"; 15. No cumplir con las reglas
de confidencialidad de "SWAC", con el cliente o su información, incluyendo
productos, formas, manuales, etc., propiedad de "SWAC"; 16. No reportar u
ocultar información referente a desfalcos, falsificación de documentos de
préstamo, registros de pago, o el uso indebido de dinero de clientes o de otros
empleados. LOS EMPLEADOS, de estar enterados, deben proporcionar esta
información a su Supervisor inmediato, quien a su vez reportará el incidente al
Page 12



--------------------------------------------------------------------------------



 
[cavazosemploymentagreeme029.jpg]
.. . Director de "SWAC" o persona de mayor jerarquía, con el objeto de que se
tomen las medidas pertinentes; 17. Negativa para llevar a cabo sus obligaciones
de acuerdo a las labores asignadas en "SWAC"; 18. Salir de las oficinas de “
SWAC" durante las horas de trabajo, sin permiso del Supervisor; 19. Actos
deliberados o de negligencia que resulten daños serios en bienes propiedad de
"SWAC",· 20. Alterar boletines y documentos , poner o quitar documentos de
cualquier clase en la sección de avisos de ”SWAC", sin la aprobación
correspondiente; 21. No reportar un accidente correctamente; 22. Usar lenguaje
impropio o amenazar a los compañeros de trabajo; 23. Manejar asuntos personales
durante el tiempo de trabajo sin permiso del Supervisor; 24. La ineficiencia,
falta de iniciativa en el trabajo, o la actuación poco satisfactoria en el
desempeño de sus labores asignadas; 25. Involucrarse en bromas de mal gusto,
correr, o realizar cualquier actividad física que pueda ocasionar algún
accidente; 26. Detener el trabajo o suspender las labores antes del tiempo
especificado para descansos, comidas, o regresar tarde de comidas; 27.
Participar en juegos de azar de cualquier tipo en las instalaciones de “SWAC";
28. Obtener materiales o herramientas bajo órdenes fraudulentas; Si EL EMPLEADO
incurre en alguna violación de las señaladas con antelación o en alguna otra de
las especificadas en este Reglamento o en LA LEY, “SWAC" podrá disciplinarlo de
conformidad a lo establecido en el Apartado J del presente Reglamento. LOS EM
PLEADOS ADEMAS DE LA PRESTACION DE SUS SERVICIOS A QUE ESTAN OBLIGADOS CONFORM E
A SU CONTRATO INDIVI DUAL DE TRABAJO TAMBIEN TENDRAN LA OBLIGACION DE: a).
Notificar a "SWAC" inmediatamente que se percaten de cualquier condición de
maquinaria o equipo que pueda poner en peligro sus vidas, o salud, la de sus
compañeros, terceros, o causar daños a bienes de "SWAC"; b). Notificar
inmediatamente a "SWAC" de los daños que sufra el equipo de oficina existente en
sus instalaciones; c). Notificar a su Supervisor de todo accidente o
interrupción en el trabajo; Page 13



--------------------------------------------------------------------------------



 
[cavazosemploymentagreeme030.jpg]
d). Cumplir toda orden que reciba de impartir en la forma y términos que "SWAC"
o la Comisión Mixta de Capacitación y Adiestramiento ordene, la instrucción que
sea necesaria a aquellos compañeros de trabajo o personas que se le indiquen,
para capacitarlo(s) o adiestrarlo(s) en el trabajo, conforme a los programas de
capacitación y adiestramiento al personal vigentes en "SWAC"; e). Notificar a
"SWAC" de toda enfermedad contagiosa contraída por él, sus familiares o por
cualquier otro EMPLEADO; f). Notificar a "SWAC" de todo cambio de domicilio,
numero de teléfono, o cualquier otra información similar; g). En caso de
accidente, proporcionar la ayuda que sea necesaria; EL EMPLEADO que no cumpla
con una, o varias de estas obligaciones, se hará acreedor a acción disciplinarla
o rescisión de contrato en los términos de este Reglamento Interior de Trabajo.
J. REGLAS APLICABLES AL USO DE CORREO ELECTRONICO, INTERNET, CORREO DE VOZ Y
TELEFONO. Con la finalidad de que los equipos que se proporcionen a LOS
EMPLEADOS, como herramientas de trabajo, tengan un uso adecuado y, además,
optimizar su utilización, se deberán observar las regulaciones siguientes: a).
REGLAS PARA EL USO DE CORREO ELECTRONICO (EMAIL) Estas reglas deberán ser
observadas por todas aquellas personas que se les haya proporcionado, como
herramienta de trabajo, un equipo de cómputo, con la finalidad de que puedan
desarrollar de manera óptima las labores inherentes al puesto que desempeñan en
"SWAC". Para evitar que el usuario sea acreedor a una acción disciplinarla,
deberá observar las reglas siguientes: 1. Los usuarios de correo electrónico
deben utilizar este servicio únicamente para desarrollar el trabajo que tiene
asignado en "SWAC". Por tanto, no debe ser usado para enviar cartas de
cumpleaños, cartas de cadenas, tarjetas de felicitación, tarjetas postales
electrónicas y tarjetas divertidas u otro mensaje que no se pueda controlar, ya
que estas formas de comunicación consumen cantidades considerables de recursos y
sobrecargan el sistema cuando circulan a gran escala. Page 14



--------------------------------------------------------------------------------



 
[cavazosemploymentagreeme031.jpg]
2. Los usuarios deben tener una buena razón para escoger el correo electrónico
como un medio de comunicación, el mensaje puede ser ordinario o urgente. Se debe
tomar en cuenta, de que existen otros medios de intercambio electrónico y que
son más apropiados para archivos de tamaño grande, graficas complejas y
comunicaciones de poca prioridad. 3. No debe usarse para enviar anexos muy
grandes, ya que los archivos de este tipo con dibujos o diagramas sobrecargan el
sistema. 4. El Sistema de correo electrónico interno de "SWAC", debe ser usado
en todas las comunicaciones electrónicas internas con la organización y terceros
seleccionados, con el objeto de evitar costos excesivos en el servicio. 5. La
persona que envía un mensaje con archivo adjunto debe utilizar el estándar
fijado por "SWAC". 6. Con el objeto de evitar una sobrecarga en el sistema,
deben ser actualizadas las direcciones de correos electrónicos almacenados, ya
que las direcciones pueden cambiar, y de esta forma se evita el envío de
mensajes a direcciones inexistentes. 7. Un fundamento suficiente debe existir
antes de que un usuario pueda ser incluido o excluido a una lista de
distribución de direcciones de correos y autorizársele a utilizar dicha lista.
8. Un mensaje electrónico debe incluir claramente el nombre completo de quien lo
originó, dirección comercial y asunto. Un mensaje electrónico incluye tanto el
propio mensaje texto y sus anexos. Esto también se aplica al reenviar un mensaje
de correo electrónico. 10. Está prohibido a cualquier empleado de "SWAC", usar
el sistema de correo electrónico interno y el correo de Internet de cualquier
forma ilegal o que pueda dañar la reputación de "SWAC", tales como: a.
Deliberadamente acceder, crear, exhibir, transmitir, solicitar, imprimir,
transmitir por teleproceso, o de cualquier otra forma, diseminar mensajes,
informaciones o material que son o pueden ser interpretados como amenazadores,
fraudulentos, pornográficos, discriminatorios, con sentido sexual, abusivo,
injurioso, violación de derechos, difamatorios, obscenos, molestos,
despreciativos o de cualquier otra forma irregular o inadecuada. b.
Deliberadamente copiar, reproducir, transmitir, distribuir, remitir o de
cualquier otra forma diseminar o usar materiales en violación de la LEY DE Page
15



--------------------------------------------------------------------------------



 
[cavazosemploymentagreeme032.jpg]
LA PROPIEDAD INDUSTRIAL o de cualquier otra ley o reglamento aplicable. c.
Enviar intencionalmente correspondencia masiva y no deseada, lo cual además de
ser ilegal, es muy incómodo para los usuarios. d. Enviar intencional y
voluntariamente correos no solicitados, como promociones de productos, etc. para
consumidores individuales, al menos que ellos hayan optado por tales
comunicaciones. e. Usar el sistema de correo electrónico para lucros personales
(por ejemplo, a través de juegos en línea y actividades no relacionadas con
"SWAC". 11. El correo electrónico está sujeto a los parámetros y políticas de
almacenamiento y detención de documentos de "SWAC". Los usuarios deben estar
conscientes de que el uso de correo electrónico crea un registro que puede ser
permanente, incluso cuando es excluido de un buzón de correo electrónico. Las
comunicaciones por correo electrónico, así como los documentos por escrito,
están sujetos a las políticas y parámetros "SWAC" sobre almacenamiento y
retención de documentos. 12. Informaciones confidenciales o secretas deben ser
siempre enviadas como anexo y deben ser codificadas. Los mensajes de correo
electrónico que contienen informaciones confidenciales o secretas deben ser
específicamente marcados como "confidencial" o "secretos". Informaciones
confidenciales o secretas no deben formar parte como el cuerpo del mensaje del
correo electrónico, pero sí, deben de ser adicionadas como anexo. Los anexos que
contengan informaciones secretas de la empresa deben ser siempre codificadas, de
acuerdo con los patrones de "SWAC". 13. Los usuarios de correo electrónico deben
de revisar su buzón en forma regular y también se espera que respondan los
mensajes que les llegan lo más pronto posible. Los correos electrónicos y/o
anexos no deben ser abiertos si existen sospechas sobre el remitente o sobre el
asunto. Virus de computadora pueden tener serios impactos sobre la capacidad de
una empresa para realizar sus operaciones. Nunca abra un correo electrónico o
sus anexos si no reconoce el remitente, la empresa o el asunto. 14. Respuestas a
un mensaje electrónico no deben incluir su original y/o anexos, al menos que sea
estrictamente necesario para su completo entendimiento. También deberá ser
evitado enviar copia automática de la respuesta a todos los destinatarios del
mensaje original. Page 16



--------------------------------------------------------------------------------



 
[cavazosemploymentagreeme033.jpg]
15. "SWAC" puede hacer monitoreo e inspección del uso del correo electrónico
(E-mail) sujeto a las leyes aplicables. El alcance del monitoreo y de la
inspección puede incluir la verificación de todo el camino hecho por la
información del correo electrónico o de otros archivos creados, transmitidos o
recibidos de otros usuarios. 16. Todo el equipo se debe encargar a otra persona
para tener acceso a los buzones de correo electrónico en caso de enfermedad o
ausencia inesperada del usuario habitual. Para evitar una situación en que un
mensaje de correo electrónico importante no sea leído durante una ausencia
inesperada, todos del equipo deben indicar un encargado que leerá y dará
contestación a los mensajes cuando alguien no esté disponible. 17. "SWAC", quien
provee el correo electrónico no es responsable del uso inapropiado de este
servicio por el usuario. Es del usuario la responsabilidad de cumplir con las
reglas especificadas en este apartado. b). REGLAS PARA USO DE INTERNET. • Estas
reglas fijan los estándares para el uso apropiado y comportamiento de todos los
empleados de "SWAC" que accesen a la Internet. En 11SWAC" el uso de Internet se
registra tanto el acceso a las páginas y el tiempo de conexión. • Las reglas a
observar, serán las siguientes: • El contenido de la información que se
intercambie está sujeta a las mismas restricciones de la información no
electrónica. Debe ser apropiada y consistente de acuerdo a las políticas de
"SWAC". • Nunca intercambiar información la cual podría poner a "SWAC" en riesgo
de violar alguna ley. • Programas para copiar de Internet no necesariamente son
gratuitos; por tanto, utilizar sólo programas con licencia o que se especifique
que es gratuito. • Utilice su acceso a Internet con moderación. Comuníquese o
utilice el Internet de una manera consistente y que le ayude en su productividad
de sus actividades de trabajo. • Está prohibido utilizar los recursos de "SWAC"
para uso personal o no relacionado con el trabajo, tanto dentro como fuera de su
horario de trabajo. Page 17



--------------------------------------------------------------------------------



 
[cavazosemploymentagreeme034.jpg]
• Estar alerta de virus en archivos que se copian de Internet. • Asegurarse de
la clasificación (confidencial, urgente o no clasificada) de toda la información
en archivos o mensajes enviados por el Internet. • Nunca intercambiar
información clasificada por Internet en una manera No codificada. • Todos los
archivos recibidos de Internet deben ser revisados de virus antes de ser
utilizados o distribuidos. Acciones disciplinarias por uso indebido de Correo
Electrónico e Internet. Una acción disciplinaria puede ser tanto una
amonestación verbal o terminación justificada del contrato de trabajo,
dependiendo de la gravedad de la situación es la severidad de la acción
disciplinaria; ya que no todas las conductas son el resultado de una acción
disciplinaria. Para cualquier duda, favor de contactarse con su Supervisor y/o
Gerente de "SWAC". En forma enunciativa pero no limitativa, deberán observarse
las reglas siguientes: • Utilizar o intentar usar cualquiera computadora que no
sea la asignada, o hacer uso de otra contraseña, ya sea dentro de "SWAC" u otra
organización. • Enviar un mensaje por correo de voz o electrónico que atente en
contra de alguien o acoso sexual o racial. • Borrar o destruir información de la
compañía guardada electrónicamente sin autorización. • Utilizar programas sin la
autorización correspondiente en equipo de la compañía. • Enviar o copiar
información confidencial de la compañía a organizaciones fuera de 1”SWAC" o a
personal no autorizado sin el permiso correspondiente. Page 18



--------------------------------------------------------------------------------



 
[cavazosemploymentagreeme035.jpg]
• Negarse a cooperar o tratar de impedir el avance de una investigación o
auditoria interna. • Utilizar equipo de la compañía para trabajos personales o
no relacionados con su trabajo. • Crear un excesivo tráfico de volumen de
información no relacionado a su trabajo en la red, como enviar cadena de cartas
por correo electrónico, tarjetas de felicitación, etc. I Ingresar a sitios que
tengan contenido y despliegue de material pornográfico y sitios similares. •
Conectarse al mundo externo (ejemplo: por modem) sin la autorización previa. c).
REGLAS PARA EL USO DEL TELEFONO • La etiqueta telefónica es una de las
herramientas más importantes para establecer buenas relaciones con los clientes
y al usarlo, deberán observarse las reglas siguientes: • Al hablar por teléfono,
deberás ser natural, animado, expresivo, agradable y amable. • Contestar el
teléfono con toda prontitud, identificando el nombre de nuestra empresa y
proporcionar tu nombre. Por ejemplo: Buenos días, Prestamos Avance, habla Pedro
López, en que lo puedo servir? • Si es necesario poner en espera a la persona
que llama, primero pida permiso para hacerlo u ofrecer contestar la llamada
posteriormente. • Siempre ofrecerse a tomar mensaje y número de teléfono, si la
persona que buscan no está disponible. • Contestar las llamadas oportunamente,
por lo menos, en el mismo día en que la llamada sea recibida. • El teléfono
solamente debe utilizarse para asuntos de trabajo. • Reportes de historial de
llamadas son generados a petición de "SWAC". Page 19



--------------------------------------------------------------------------------



 
[cavazosemploymentagreeme036.jpg]
d). REGLAS PARA EL USO DE CORREO DE VOZ. • El correo de voz debe ser utilizado
solo para asuntos de trabajo. • El correo de voz será administrado por 11SWAC".
• Los usuarios deben de verificar periódicamente su correo de voz para escuchar
sus mensajes. El borrar sus mensajes lo más pronto posible evita que su buzón se
congestione y cause problemas a todo el sistema de correo de voz. Algunas fallas
darán como resultado la pérdida de mensajes y posiblemente interrumpir el
servicio de correo de voz. • No guardar más de 5 mensajes dentro de su buzón de
correo de voz. • No guardar mensajes por un periodo largo de tiempo (más de 2
semanas). • Problemas con su correo de voz deben ser reportados a su Supervisor
y/o Gerente de "SWAC". I Guía de uso de Contraseña del Correo de Voz. • La
contraseña del correo de voz se debe cambiar de la inicial que se le entrega por
motivos de seguridad. • La contraseña debe de tener un mínimo de 4 dígitos. • La
contraseña se debe cambiar cada 6 meses. • Problemas con su contraseña de correo
de voz, se debe reportar a su Supervisor y/o Gerente de "SWAC". K. PROCEDIMIENTO
DE PAGOS. 1.-PAGO DE SALARIO Con el objeto de evitar extravíos, robos, etc., en
las percepciones que reciben LOS EMPLEADOS al servicio de "SWAC", las partes
están de acuerdo en que se pagaran a través de depósitos directos en una
institución Bancaria legalmente establecida en el país. Consecuentemente, LOS
EMPLEADOS están conformes en que el pago del salario se sujetara a las reglas
siguientes: Page 20



--------------------------------------------------------------------------------



 
[cavazosemploymentagreeme037.jpg]
a).- Los días de pago serán los días QUINCE Y ULTIMO DE CADA MES o el día
inmediato anterior, en caso de que dichos días sean inhábiles. b).- "SWAC" hará
los depósitos directos ante la institución Bancaria a un número de cuenta que
previamente le haya sido asignada a cada EMPLEADO. c).- La institución Bancaria
le entregara a cada EMPLEADO una tarjeta de débito con un numero confidencial,
con el objeto de que pueda realizar los retiros en efectivo que convengan a sus
intereses. d).- LOS EMPLEADOS podrán disponer de las cantidades depositadas por
"SWAC'' directamente ante la institución de crédito o en los cajeros automáticos
establecidos para tal efecto. e).- LOS EMPLEADOS una vez que se haya hecho el
depósito por "SWAC", deberán firmar el recibo de pago correspondiente. f).- LOS
EMPLEADOS en caso de alguna irregularidad o inconformidad en su pago acudirán
dentro del término de TRES (3) DIAS con su Supervisor y/o Gerente de "SWAC" para
que se efectúe la rectificación o aclaración que pudiere resultar pertinente.
"SWAC" conviene con LOS EMPLEADOS en que esta tendrá el derecho de cambiar el
día de pago cuando sus operaciones así lo requieran, dando aviso a LOS EMPLEADOS
con VEINTICUATRO (24) HORAS de anticipación, por lo que LOS EMPLEADOS otorgan su
consentimiento para tal efecto. 2.- VACACIONES Los EMPLEADOS gozaran de
vacaciones en los términos establecidos por los artículos del 76 al 81 de la
LEY, recibiendo además de sus salarios la prima del 25% que la LEY establece.
"SWAC" concederá a SUS EMPLEADOS SUS vacaciones dentro de los SEIS (6) MESES
siguientes a la fecha en que cumplan UN (1) AÑO de haber entrado a prestarle sus
servicios, para lo cual "SWAC" llevara el padrón o índice necesario de ingresos
y antigüedades y hará el rol de vacaciones y señalará las fechas en que LOS
EMPLEADOS disfrutarán de las mismas. Queda convenido que "SWAC" podrá a su
discreción, conceder las vacaciones cuando no interrumpan sus operaciones
normales. Page 21



--------------------------------------------------------------------------------



 
[cavazosemploymentagreeme038.jpg]
3. DIAS DE DESCANSO OBLIGATORIOS En cumplimiento por lo preceptuado por el
Articulo 74 de LA LEY se conviene en que son días de descanso obligatorios, con
goce de sueldo para LOS EMPLEADOS al servicio de "SWAC", los siguientes: I.
Primero (1o.) de enero; II. El primer lunes de febrero en conmemoración del 5 de
febrero; III. El tercer lunes de marzo en conmemoración del 21 de marzo; IV.
Primera (1o.) de mayo; V. Dieciséis (16) de septiembre; VI. El tercer lunes de
noviembre en conmemoración del 20 de noviembre; VII. Primera (1o.) de diciembre
de cada seis (6) anos, cuando corresponda a la transmisión del Poder Ejecutivo
Federal; VIII. El que determinen las leyes federales y locales electorales, en
caso de elecciones ordinarias, para efectuar la jornada electoral; IX.
Veinticinco (25) de diciembre; y, X. Viernes Santo. L. DISPOSICIONES GENERALES.
1. No se admitirán visitantes en las áreas de trabajo, sin que porten el gafete
de identificación de visitante proporcionado por la administración de "SWAC". 2.
Los visitantes deberán en todo momento estar acompañados por representante de
"SWAC" y deberán tener motivo fundado para estar en las áreas mencionadas. 3.
LOS EMPLEADOS estarán sujetos a las revisiones rutinarias de seguridad que
efectúe el personal de vigilancia y seguridad de "SWAC", para asegurar que no se
introduzcan objetos prohibidos a las áreas de trabajo - tales como armas,
navajas, bebidas alcohólicas, drogas, etc. - o que se saquen de las mismas
cualquier objeto propiedad de LA EMPRESA, o de LOS EMPLEADOS. 4. Aquellos
EMPLEADOS a los cuales se les proporcionó computadora o cualquier equipo de
oficina para el desempeño de sus labores, serán responsables de su cuidado y de
los daños causados por uso indebido, en este caso, EL EMPLEADO será responsable
del costo de su reposición. 5. En todo lo no previsto en este Reglamento
Interior de Trabajo 1 las partes estarán sujetas a las disposiciones de la LEY.
6. Este Reglamento Interior de Trabajo podrá ser modificado por "SWAC' y sus
EMPLEADOS, al no ajustarse sus disposiciones a LA LEY. El presente Reglamento
Interior de Trabajo fue redactado, discutido, aprobado y firmado en el local de
la empresa denominada SERVICIOS WORLD ACCEPTANCE Page 22



--------------------------------------------------------------------------------



 
[cavazosemploymentagreeme039.jpg]
CORPARATION DE MEXICO, S. DE R. L. DE C.V., el día 16 de Febrero de 2010, en
Monterrey, N. L., por todos y cada uno de LOS EMPLEADOS que actualmente prestan
Servicios y será depositado ante la Junta de Conciliación y Arbitraje para su
aprobación y para que surta sus efectos. El presente Reglamento Interior de
Trabajo deja sin efectos cualquier otro que haya sido celebrado con
anterioridad. SERVIC OS WORLD ACCEPTANCE CORPARAT ON DE MEXICO, S. DE R. L. DE
C.V. Por: _________________________ LOS EMPLEADOS Page 23



--------------------------------------------------------------------------------



 
[cavazosemploymentagreeme040.jpg]
1 EXHIBIT D Ley Contra las Prácticas Extranjeras de Corrupción Política de
Declaración y Guía de Reconocimiento Nombre: Cargo: Departamento: Supervisor: Yo
declaro que he recibido y leído la Ley Contra las Prácticas Extranjeras de
Corrupción de World Acceptance Corporation (la “Política FCPA”). Estoy
familiarizado (a) con la Política FCPA y las disposiciones contenidas en la
misma. Tengo conocimiento de las provisiones de la Política FCPA y de las
consecuencias de su incumplimiento. Igualmente entiendo que dicha política de
World Acceptance Corporation, prohíbe cualquier actividad que este en violación
del FCPA, y estoy de acuerdo en cumplir con la Política FCPA y las disposiciones
y procedimientos que sean emitidos por World Acceptance Corporation. Sé que
puedo obtener una copia de la Política FCPA del Departamento de Recursos Humanos
en cualquier momento y que debo contactar a mi supervisor directo inmediatamente
surjan preguntas o inquietudes. Foreign Corrupt Practices Act Policy Statement
and Guide Acknowledgement Name: Title: Department: Supervisor: I have received
and read the Foreign Corrupt Practices Act Policy of World Acceptance
Corporation (the “FCPA Policy”). I am familiar with the FCPA Policy and the
related procedures contained therein. I understand the provisions of the FCPA
Policy and the consequences of its violation. I also understand that such policy
of World Acceptance Corporation, prohibits any activity in violation of the
FCPA, and I agree to abide by such FCPA Policy and the provisions and procedures
issued by World Acceptance Corporation. I am aware that I can obtain a copy of
the FCPA Policy from the Human Resources department at any time and that I
should contact my direct supervisor immediately should any issues or questions
arise. Por / By: Nombre / Name: Fecha / Date:



--------------------------------------------------------------------------------



 